Citation Nr: 1506274	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

A notice of disagreement was received in June 2011, a statement of the case was issued in November 2012, and a substantive appeal was received in December 2012.

In his December 2012 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board in Washington, DC.  The requested hearing was scheduled for April 2014, but he failed to report and has neither offered good cause nor requested a new hearing.  Therefore, the hearing request is deemed to have been withdrawn.


FINDINGS OF FACT

1.  The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.

2.  The Veteran did not exhibit tinnitus in service, and tinnitus is not otherwise shown to be associated with his active service or with a disease or injury of service origin.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in service and is not proximately due to, or the result of, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2011 in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter was sent prior to the initial adjudication of the Veteran's claims in April 2011.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.

The Veteran also underwent a VA examination in connection with his claims in March 2011 and a supplemental opinion was obtained in August 2012.  The Board finds that the resulting August 2012 opinion, when read with the March 2011 examination report, is adequate for the purpose of determining the claims decided herein.  The August 2012 opinion reflects review of the claims file.  During the March 2011 examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses.  Because the March 2011 etiology opinion was not precise enough to allow for adjudication of the claims, the claims file was sent to another examiner for review and an opinion.  The August 2012 etiology opinion addresses the deficiencies of the March 2011 opinion; it contains a thorough rationale with citation to the facts of the Veteran's case and pertinent medical literature.  For these reasons, the Board concludes that the August 2012 VA opinion, when read together with the March 2011 VA examination report in this case, provides an adequate basis for a decision on the Veteran's claims.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially contends that he incurred these disabilities during his military service as a result of acoustic trauma he suffered during service.  In his June 2011 notice of disagreement, he noted that he "served 3 years in field artillery and consistently was around above normal noise levels."  He reported that he "hear[s] ringing in my ears and also vibrations that have gotten worse since I was discharged."  He stated that he "never reported it before because it wasn't this bad."  The December 2012 substantive appeal notes that the Veteran "is a combat veteran and his occupation specialty was a cannon crewman being exposed to repeated loud noise from artillery fire."  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence of record, the record reflects that the Veteran underwent audiometry examinations on enlistment into service in April 1992, for a reference audiogram in September 1994, and on separation from service in January 1995.  The readings were, in decibels, as follows:

April 1992 Enlistment Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
5
0

September 1994 Reference Audiogram




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
0
0
0

January 1995 Separation Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
5
0

Service treatment records also reflect that the Veteran denied any past or current hearing loss, sinusitis, or hay fever on his April 1992 enlistment examination.  While the Veteran reported past or current ear, nose, or throat trouble, he specified that he had had a tonsillectomy and adenoidectomy at age 4.  He expressly denied any ear, nose, or throat trouble; hearing loss; sinusitis; or hay fever on his January 1995 separation examination report.  

A March 16, 1994, service treatment record reflects that the Veteran sought treatment for a severe cough, headache, and loss of hearing in his right ear.  He stated that he had been feeling badly for approximately three days.  Following examination, the Veteran was assessed as having right ear, throat, and chest infection.  He followed up the next day and it was determined that the infection was resolving.  A service treatment record from March 18 notes an impression of resolving bronchitis.  A service treatment record from March 21 notes that the Veteran had been feeling better but started feeling badly again.  Amongst the relevant findings was ear pain, and an impression of unresolved respiratory infection was given.  Service treatment records from March 25 and March 29 note an impression of resolving respiratory infection.  No pertinent treatment for an ear infection or similar symptomatology was noted prior to March 16 or after March 29, 1994.  

The September 1994 reference audiogram was conducted following exposure to impulse noise.  It notes that the Veteran was routinely exposed to hazardous noise; it was noted that he used triple flange hearing protection.  

Following the Veteran's separation from service, he underwent a VA general examination July 1995.  No ear complaints were noted on the resulting examination report, and it was noted that the Veteran's ear canals and drums were clear to inspection.  

A March 2004 VA medical record notes that the Veteran had one month of sneezing, stuffy nose with clear discharge, and itchy, watery eyes.  He denied fever and dyspnea.  He had rare cough.  He reported some relief with Claritin over-the-counter.  It was noted that the Veteran sought an evaluation and management of allergies.  He reported that, this time of year, he gets sneezing accompanied by itchiness and watery eyes and clear nasal discharge.  He denied associated symptoms, such as post-nasal drip, congestion, fevers, chills, or cough.  He reported that Claritin works well for his symptoms.  He was assessed as having allergic rhinitis, seasonal, and was told to take Claritin as needed and keep his follow-up appointment.  

Another March 2004 VA medical record notes that the Veteran had been on Claritin since the prior visit and has had good control of his rhinitis symptoms.  He denied any other symptoms at the time.  It was noted that his rhinitis was improving.  

A March 2008 VA medical record notes that the Veteran came in noting that, for the past ten days, he had been getting pain in the right ear when he blew his nose or coughed.  He also complained of having a runny nose intermittently for the past week.  Another note from that date noted that the Veteran had had a right earache for over one week after exposure to his girlfriend's children.  He denied symptoms such as chest pain, shortness of breath, headaches, cough, and loss of appetite.  On examination, his right tympanic membrane was red but intact.  There was minimal to no exudation.  The impression was right otitis.

An April 2008 VA medical record notes that the Veteran was following up for his right otitis.  He felt better, but had a cold/upper respiratory infection within the past two to three days.  There was some nonproductive cough.  He denied chest pain or shortness of breath.  

A May 2008 VA medical record notes that the Veteran complained of ringing in the ears with uncertain onset.  It notes that "'hearing was fine on separation from military service 13 yrs ago.'"  On examination, canals were clear and tympanograms were within normal limits.  It was also noted that puretone thresholds were within normal limits.  The Veteran was assessed as having right otitis.  The audiologist noted that the Veteran "may be more aware of tinnitus with recent URI, and otitis.  Thresholds suggest it is resolving."  She also noted that, "[w]ith the above degree and configuration of hearing, [the Veteran] is not a hearing aid candidate, at this time," and stated that the Veteran "acknowledges limiting noise exposure and sound rich environment for tinnitus management."  The Veteran was diagnosed with tinnitus.  

A September 2008 otolaryngology consultation record notes that the Veteran has a history of otitis externa.  He reported "that his only [complaint] with his ear at this time is ringing in the ear, worse when it's quiet."  On examination, his external auditory canals were clear bilaterally.  Tympanic membranes were clear and mobile bilaterally, with 1 millimeter thickening of tympanic membranes at the anterior/inferior annulus.  On audio examination, the Veteran's hearing was normal with 92 percent speech discrimination bilaterally.  

An August 2010 VA medical record notes that the Veteran denied hearing loss and ringing in the ears.  On examination, tympanic membranes were intact.  Gross hearing was normal bilaterally to finger rub at 12 inches.  

A March 2011 report of contact with the Veteran notes that "[t]he veteran stated the ringing in the ears and hearing loss was from shooting cannons from the tanks and 50 caliber machine guns."  

A March 2011 VA examination report notes review of the claims file and interview and examination of the Veteran.  It notes that the Veteran reported having noticed gradual decreased hearing bilaterally since 1996.  His greatest difficulty understanding speech was in normal conversation.  The examiner noted the Veteran's pertinent in-service noise exposure and that the Veteran denied occupational and recreational noise exposure.  The Veteran reported that he had two incidents of ear infections, previously in the 1990s and recently two years ago when he lived in Florida and had no decrease in hearing.  He noted short intermittent seasonal allergy again while living in Florida.  He recently moved to Maryland and reported recent increase with allergies.  He reported having had a head trauma in 1994 when a driver's hatch hit the center crown of his head and had no decrease in hearing.  He denied recreational drug use, alcohol abuse, and prescription or over-the-counter medications.  He denied ontological disease, head trauma, vestibular dysfunction, diabetes, and other medical concerns.  

The Veteran denied common tinnitus triggers.  He reported that he first noticed tinnitus in 2000 and recently heard it last night.  He now hears bilateral, frequent/intermittent mid-pitch "tea kettle" bothersome sound.  The sound increased over time.  The audiometry examination report shows puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
35
35
LEFT
20
25
35
40
40

The puretone threshold average was 36 decibels in the right ear and 35 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Both ear canals were clear of cerumen and tympanogram was normal.  The right ear had elevated/absent IPSI reflex thresholds, while they were within normal limits in the left ear.  Decay response was negative bilaterally.  

The examiner noted that audiometric results on this date showed the right ear had essentially flat mild sensory hearing loss.  It noted the left ear was within normal limits through 1,000 Hertz with a mild high-frequency sensory hearing loss at 2,000 to 8,000 Hertz.  

The examiner opined that the etiology of the Veteran's reported initial hearing loss was at least as likely as not residual from previous ear infections and seasonal allergies and was at least as likely as not exacerbated by repeated otological medical history and the aging process.  The examiner noted that the claims file showed normal hearing on the induction, reference, and separation examinations.  The Veteran reported two years of military training-related noise during active service (routine weapon firing during weekly training for three years).  The Veteran denied civilian occupational or recreational noise exposure and reported a medical history marked with two incidents of ear infections.  The record also showed intermittent seasonal allergies and blunt head trauma from a driver's hatch.  The Veteran was discharged from service in 1995.  

The examiner opined that the etiology of the reported tinnitus was at least as likely as not associated with existing hearing loss and exacerbated by repeated ontological disease (ear infection) and seasonal allergy.  As a rationale, she described the Veteran's relevant history as noted above.  

The examiner noted that the rationale for the medical opinions is based on the information obtained from the 2005 Institute of Medicine Noise and Military Service Study, review of the claims file, the history reported, VA medical records, and the findings on testing.  

An October 2011 opinion from a physician's assistant at the VA clinic at which the Veteran receives treatment noted that the Veteran "was seen by audiology recently and has the paperwork."  It noted that "[i]n the service he served in the field artillery which may be responsible for both hearing loss and tinnitus."

In August 2012, VA sought an opinion to clarify the conclusion reached by the March 2011 examiner.  VA sought clarification with respect to whether the in-service ear infection, specifically, at least as likely as not caused the Veteran's right or left ear hearing loss.  The author of the March 2011 VA examination was not available to provide an addendum, so the claims file was sent to a new examiner for review and an etiology opinion.  Following review of the claims file, the examiner opined that the Veteran's right or left ear hearing loss was less likely than not incurred in or caused by the in-service ear infection.  The examiner's rationale was that the Veteran was initially tested in the military in April 1992 and hearing thresholds were identified as within normal limits bilaterally.  The Veteran was tested again on March 26, 1994, and in September 1994 as a follow-up to ear infection treatment and, on both occasions, hearing was identified as within normal limits bilaterally.  Upon separation, hearing was tested in January 1995 and hearing thresholds were again within normal limits bilaterally.  The examiner therefore opined that the Veteran's existing hearing loss for either ear is not as likely as not due to the one episode of ear infection treated while the Veteran was in service.

In November 2012, the Veteran's accredited representative participated in an informal conference with a Decision Review Officer (DRO).  The DRO's conference report noted that the Veteran's attorney "added that the Veteran has always complained of hearing problems since his time in the service.  The tinnitus problem came about later on."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

In this case, the Board finds that the authors of the above opinions are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1), as the March 2011 and August 2012 opinions were provided by audiologists and the October 2011 opinion was provided by a physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board notes that the March 2011 and August 2012 opinions are expressly based on review of the claims file, while the October 2011 opinion is presumably based on familiarity with the Veteran's pertinent medical history that was obtained in providing the Veteran with medical treatment.  

The Board finds some probative value in the March 2011 VA examiner's opinion in that the examiner interviewed and physically examined the Veteran prior to rendering an opinion.  The examiner provided an opinion as to the nature of the Veteran's hearing loss, finding that it was due to ear infections, allergies, and the aging process rather than noise exposure.  The Board finds this evidence to be probative, but it was not sufficiently specific, as the record reflects that the Veteran was treated for a right ear infection in March 1994 and has been treated for multiple ear infections and allergies since separation.  Therefore, a more precise opinion was requested to attempt to determine whether it was possible to distinguish between the in-service ear infection and the post-service infections and episodes of allergies.

The more precise opinion appears in the August 2012 VA medical opinion.  The Board finds that this opinion is highly probative in that the examiner provided a complete rationale for finding that the in-service right ear infection did not cause the Veteran's right or left ear hearing loss.  The examiner supported his opinion with a thorough description of the Veteran's pertinent medical history, specifically noting that hearing thresholds were within normal limits on entrance into service, during service, and at separation.  The examiner cited to pertinent medical authority to support the proposition that normal hearing on multiple occasions following the in-service right ear infection did not cause the subsequent hearing loss.  For these reasons, the Board finds the August 2012 opinion to be highly probative to the question at hand.

On the other hand, the Board finds that the probative value of the October 2011 opinion is diminished in that it finds that the Veteran's in-service acoustic trauma while serving in the field artillery "may be responsible for both hearing loss and tinnitus."  [emphasis added]  The Board finds that such as assertion is far too speculative to probatively support the appellant's contentions.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  

In short, the Board must find that the August 2012 VA opinion is more probative than the March 2011 opinion, which broadly attributes the Veteran's hearing loss and tinnitus to ear infections and allergies without attempting to make any distinction between the March 1994 right ear infection and the ear infections and allergies that occurred in the 2000s, and the October 2011 VA physician's assistant's opinion, which is too speculative to constitute probative medical evidence.  

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who believes that he suffers from bilateral hearing loss  and tinnitus that are related to in-service noise exposure.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran, while a layperson, is competent to report experiencing hearing loss and tinnitus.  However, as a layperson, the Veteran is not competent to offer testimony on a complex medical question, such as attributing any specific pattern of hearing loss to acoustic trauma rather than to ear infections and allergies.  The Board also finds that medical expertise is required to render an etiology opinion in this case because diagnostic testing during service and at separation showed no upward shift in hearing thresholds and no hearing loss disability, and tinnitus was not experienced until approximately five year following the Veteran's separation from service.  Therefore, the Board finds that the Veteran's lay opinion cannot establish a nexus between hearing loss and tinnitus and military service.

To the extent that the Veteran's tinnitus has been found to be secondary to his hearing loss, secondary service connection based on a nonservice-connected primary disability is precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In short, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss and tinnitus.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


